In an action, inter alia, to recover damages for false arrest and unlawful imprisonment, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated October 10, 2006, which denied his motion to restore the action to the trial calendar.
Ordered that the appeal is dismissed, with one bill of costs.
The plaintiffs motion, although denominated as a “motion to restore,” was, in actuality, a motion for leave to reargue since it was virtually identical to his prior motion to restore, which had been denied in an order of the same court dated April 17, 2006 (see generally Johnson v Ford, 33 AD3d 529 [2006]). The denial of a motion for leave to reargue is not appealable (see CPI Contr., Inc. v Expert Elec., Inc., 36 AD3d 582 [2007]; Rivera v Toruno, 19 AD3d 473, 474 [2005]). Accordingly, the appeal must be dismissed. Spolzino, J.P., Santucci, Dillon and Balkin, JJ., concur.